Citation Nr: 0319632	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-00 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder claimed as degenerative joint disease of the 
cervical spine with pain, tingling, and numbness in the 
forearms, hands, and fingers.

ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the following records 
concerning the veteran from E. Charles 
Robacker, M.D. Associate Professor; Saint 
Louis University School of Medicine 
Family Practice Residency Program; St. 
Elizabeth's Medical Arts Building; 180 
South Third - Suite 400; Belleville, 
Illinois  62220-1914:  any treatment 
records relating to the veteran's 
cervical spine dated between 1986 through 
1999.  Please obtain complete clinical 
records, notes, discharge summaries, 
consults, outpatient treatment reports, 
procedures, imaging, and problem lists.

2.  Then, return the claims file to the 
examiner at the VAMC in Marion, Illinois 
who conducted the veteran's April 2000 VA 
examination for clarifying information.  
That examiner is requested to answer the 
following questions in relation to his 
April 2000 medical examination of the 
veteran:

(a)	Does the diagnosis of 
cervical spondylosis include 
both the diagnosis of 
degenerative disk disease and 
degenerative joint disease of 
the cervical spine, both of 
which are contained in the 
record?  
(b)	If the answer to (a) above 
is yes, is it at least as 
likely as not that the 
veteran's spondylosis of the 
cervical spine is causally or 
etiologically related to the 
veteran's military service or 
was manifest within one year 
of the veteran's discharge 
from service in December 1993?  
(c)	If the answer to (a) above 
it no, and the examiner finds 
that there are disorders other 
than spondylosis affecting the 
cervical spine, is it at least 
as likely as not that any of 
those disorders is causally or 
etiologically related to the 
veteran's military service?  
The examiner should also 
specifically indicate whether 
the medical evidence shows 
degenerative joint disease 
manifest within one year of 
the veteran's discharge from 
military service in December 
1993.
(d)	Comment on the medical 
significance to the above 
opinions of the June 1986 
medical record from Scott Air 
Force Base in which an 
assessment of muscular neck 
pain was made while the 
veteran was on active duty as 
well as on the January 5, 2000 
letter signed by E. Charles 
Robacker, M.D. and Peter L. 
Reynolds, Capt., USAF, MC. 
contained in the record.

3.  If the April 2000 examiner is not 
available, please make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded the following 
examination:  an orthopedic examination 
to determine the etiology of the claimed 
cervical spine disorder to include 
whether a currently diagnosed disorder is 
related to the veteran's military service  
Send the claims folder to the examiner 
for review.

4.  The veteran should be afforded an 
examination by a physician to ascertain 
the nature, severity, and etiology of any 
cervical spine disability that may be 
present.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is specifically requested to 
review all pertinent records associated 
with the claims file, and offer comments 
and respond to the questions set forth in 
number 2 (a) through 2 (d) above.  

Clear rationale and a discussion of the 
facts should support all opinions, while 
medical principles involved would be of 
considerable assistance to the Board.  
The examiner should indicate that he 
reviewed the veteran's claims folder in 
preparing his opinion.
	
5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





